Case 6:13-cv-00211-LED
     Case 5:17-cv-00551-LHK
                        Document
                            Document
                                 53 Filed
                                      285-11
                                          03/06/14
                                               Filed Page
                                                     10/18/18
                                                          1 of 10
                                                               Page
                                                                  PageID
                                                                    1 of 10
                                                                         #: 2984



                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                                 TYLER DIVISION

 VIRNETX INC.                                 §
                                              §
        Plaintiff,                            §
                                              §
 vs.                                          §       CASE NO. 6:13-CV-211
                                              §
 APPLE INC.                                   §        REDACTED
                                              §
        Defendant.                            §
                                              §

                                           ORDER

       Before the Court is VirnetX Inc.’s (“VirnetX”) Motion for an Ongoing Royalty (Docket

No. 10). For the reasons stated below, the Court GRANTS IN PART and DENIES IN PART

VirnetX’s Motion. Apple Inc. (“Apple”) is ORDERED to pay VirnetX an ongoing royalty rate

of 0.98% on adjudicated products and products not colorably different from those adjudicated at

trial that incorporate any of the FaceTime or VPN On Demand features found to infringe at trial.

                                       BACKGROUND

       On August 11, 2010, VirnetX filed suit alleging that Apple and several other defendants

infringed U.S. Patent Nos. 6,502,135 (“the ’135 Patent”), 7,418,504 (“the ’504 Patent),

7,490,151 (“the ’151 Patent), and 7,921,211 (“the ’211 Patent) (collectively, “the patents-in-

suit”). See VirnetX, Inc. v. Cisco Systems, Inc. et al., No. 6:10–cv–417, Docket No. 1 (“Apple

I”). The ’135 and ’151 Patents generally describe a method for transparently creating a virtual

private network (“VPN”) between a client computer and a target computer, while the ’504 and

’211 Patents disclose a secure domain name service.
Case 6:13-cv-00211-LED
     Case 5:17-cv-00551-LHK
                        Document
                            Document
                                 53 Filed
                                      285-11
                                          03/06/14
                                               Filed Page
                                                     10/18/18
                                                          2 of 10
                                                               Page
                                                                  PageID
                                                                    2 of 10
                                                                         #: 2985



        Specifically, VirnetX accused Apple’s VPN On Demand and FaceTime of infringement.

Both features establish secure communications, with Apple’s FaceTime providing a secure

communication link for users when video-chatting.                  Apple’s VPN On Demand seamlessly

creates a VPN when a user requests access to a secure website or server.

        A jury trial regarding the instant suit commenced on October 31, 2012. At trial, VirnetX

contended that Apple infringed claims 1, 3, 7, 8 of the ’135 Patent; claims 1 and 13 of the ’151

Patent; claims 1, 2, 5, 16, 21, and 27 of the ’504 Patent; and claims 36, 37, 47 and 51 of the ’211

Patent. Apple responded that its FaceTime and VPN On Demand features did not infringe the

patents-in-suit, and that the asserted claims were invalid. Following a five-day trial, the jury

returned a verdict that the ’135, ’151, ’211, and ’504 Patents were not invalid, and that Apple

infringed the asserted claims.          To compensate VirnetX for Apple’s infringement, the jury

awarded VirnetX $368,160,000 in damages.

        To prevent Apple’s continuing infringement of the patents-in-suit, VirnetX then

requested a permanent injunction, or in the alternative, that the Court set an ongoing royalty rate.

Apple I, Docket No. 621. The Court denied VirnetX’s request for a permanent injunction;

however, the Court gave the parties an opportunity to negotiate a license before setting an

ongoing royalty rate. See Apple I, Docket No. 732 at 42. Unable to reach an agreement with

Apple, VirnetX again requested the Court set an ongoing royalty rate enhancing the implied

royalty rate of .52% found by the jury to 1.52%. Docket No. 10 at 1.1

                                            APPLICABLE LAW

        “Under some circumstances, awarding an ongoing royalty for patent infringement in lieu

of an injunction may be appropriate.” Paice LLC v. Toyota Motor Corp., 504 F.3d 1293, 1314


1
 The Court severed the ongoing royalty rate issue into Cause No. 6:13-cv-211 to bring finality to the original case,
VirnetX Inc. v. Cisco Sys., Inc. et al., Cause No. 6:10-cv-417.

                                                         2
Case 6:13-cv-00211-LED
     Case 5:17-cv-00551-LHK
                        Document
                            Document
                                 53 Filed
                                      285-11
                                          03/06/14
                                               Filed Page
                                                     10/18/18
                                                          3 of 10
                                                               Page
                                                                  PageID
                                                                    3 of 10
                                                                         #: 2986



(Fed. Cir. 2007). When determining the amount of an ongoing royalty, the Court must consider

the change in the legal relationship between the parties to avoid incentivizing defendants “to

fight each patent infringement case to the bitter end because without consideration of the

changed legal status, there is essentially no downside to losing.” Id. at 628. Accordingly,

“[t]here is a fundamental difference . . . between a reasonable royalty for pre-verdict

infringement and damages for post-verdict infringement.” Amado v. Microsoft Corp., 517 F.3d

1353, 1361–62 (Fed. Cir. 2008). Therefore, an ongoing post-verdict royalty may appropriately

be higher than the jury’s pre-verdict reasonable royalty.

                                                    ANALYSIS

Ongoing Royalty Rate

         VirnetX argues the implied royalty rate should be trebled because of changed

circumstances in light of the Georgia-Pacific factors and Apple’s now willful infringement.

Docket No. 10 at 2, 9.2 VirnetX contends that because Apple is now an adjudged infringer, the

2
  The most common approach to determine a reasonable royalty is using the Georgia-Pacific factors to consider
what the accused infringer and patent owner would have contemplated if the parties had negotiated a license to the
asserted patent(s) before the infringement took place. The factors include: (1) “[t]he royalties received by the
patentee for licensing of the patent-in-suit”; (2) royalties paid for other patents comparable to the asserted patents;
(3) “[t]he nature and scope of the license, as exclusive or non-exclusive; or as restricted or non-restricted in terms of
territory or with respect to whom the manufactured product may be sold; (4) [t]he licensor's established policy and
marketing program to maintain his patent monopoly by not licensing others to use the invention or by granting
licenses under special conditions designed to preserve that monopoly; (5) [t]he commercial relationship between the
licensor and licensee, such as, whether they are competitors in the same territory in the same line of business; or
whether they are inventor and promoter; (6) [t]he effect of selling the patented specialty in promoting sales of other
products of the licensee; the existing value of the invention to the licensor as a generator of sales of his non-
patented items; and the extent of such derivative or convoyed sales; (7) [t]he duration of the patent and the term of
the license; (8) [t]he established profitability of the product made under the patent; its commercial success; and its
current popularity; (9) [t]he utility and advantages of the [patented invention] over the old modes or devices, if
many, that had been used for working out similar results; (10) [t]he nature of the patented invention; the character of
the commercial embodiment of it as owned and produced by the licensor; and the benefits to those who have used
the invention”; (11) the extent of the licensee’s use of the patented invention “and any evidence probative of the
value of that use; (12) [t]he portion of the profit or of the selling price that may be customary in the particular
business or in comparable businesses to allow for the use of the invention or analogous inventions; (13) [t]he
portion of the realizable profit that should be credited to the invention as distinguished from non-patented elements,
the manufacturing process, business risks, or significant features or improvements added by the infringer; (14) [t]he
opinion testimony of qualified experts; and (15) [t]he amount that a licensor (such as the patentee) and a licensee
(such as the infringer) would have agreed upon (at the time the infringement began) if both had been reasonably
and voluntarily trying to reach an agreement; that is, the amount which a prudent licensee -- who desired, as a

                                                           3
Case 6:13-cv-00211-LED
     Case 5:17-cv-00551-LHK
                        Document
                            Document
                                 53 Filed
                                      285-11
                                          03/06/14
                                               Filed Page
                                                     10/18/18
                                                          4 of 10
                                                               Page
                                                                  PageID
                                                                    4 of 10
                                                                         #: 2987



bargaining positions of the parties would have dramatically shifted in favor of VirnetX. Docket

No. 10 at 5. Apple’s continuing infringement post-trial, and its inability to easily implement the

non-infringing alternatives discussed at trial, also favor increasing the implied royalty rate. Id. at

6–8. Additionally, VirnetX argues its licenses to the patents-in-suit support enhancing the

royalty rate. Id. at 4. VirnetX’s licenses were negotiated when the validity and infringement of

the patents were disputed, therefore the royalty rates were slightly discounted to account for the

uncertainty.    Since validity and infringement are no longer an issue following the Court’s

judgment in this case, VirnetX contends that a higher royalty rate than VirnetX’s prior licenses

would have been negotiated between the parties. Id. at 4-5. VirnetX concedes that the patents-

in-suit have a shorter term now, but argues this only slightly favors decreasing the royalty rate.

Id. at 5.

        VirnetX also contends the implied royalty rate should be enhanced in light of the Read

factors because Apple’s post-judgment infringement is willful. Docket No. 10 at 9. VirnetX

argues that six of the nine Read factors support increasing the implied royalty rate. Specifically,

VirnetX argues the rate should be enhanced because Apple is an adjudged infringer and the

patents are valid; Apple cannot maintain a good faith belief that the patents are not invalid or not

infringed; Apple engaged in litigation misconduct; Apple is a large and profitable company; and

Apple has failed to implement a non-infringing alternative. Id. at 9–11.

        Apple counters that neither the Read nor Georgia Pacific factors support increasing the

implied royalty rate. Apple argues the only change in circumstances is the jury’s verdict, which


business proposition, to obtain a license to manufacture and sell a particular article embodying the patented
invention -- would have been willing to pay as a royalty and yet be able to make a reasonable profit and which
amount would have been acceptable by a prudent patentee who was willing to grant a license.” Georgia-Pacific
Corp. v. U.S. Plywood Corp., 318 F. Supp. 1116 (S.D.N.Y. 1970). To determine an ongoing royalty, a modified
Georgia-Pacific analysis can be conducted, which focuses on the changed circumstances from the original
hypothetical negotiation and the negotiation that would occur post-judgment. See Mondis Tech. Ltd. v. Chimei
Innolux Corp., 822 F. Supp. 2d 639, 647 (E.D. Tex. 2011).

                                                      4
Case 6:13-cv-00211-LED
     Case 5:17-cv-00551-LHK
                        Document
                            Document
                                 53 Filed
                                      285-11
                                          03/06/14
                                               Filed Page
                                                     10/18/18
                                                          5 of 10
                                                               Page
                                                                  PageID
                                                                    5 of 10
                                                                         #: 2988



is insufficient itself to modify the implied royalty rate. Docket No. 18 at 7. Apple notes the jury

already considered related licenses, and VirnetX’s latest license with Siemens is no different

from those presented at trial. Id. at 8–9. Apple also argues the verdict does not significantly

change the parties’ respective bargaining positions because the prior hypothetical negotiation

already assumed the patents were valid, infringed, and enforceable. Id. at 9. Apple further

asserts it is not a willful infringer because it continues to have a reasonable and good faith belief

that the patents-in-suit are invalid, as evidenced by its efforts to invalidate the patents-in-suit at

the United States Patent and Trademark Office (“PTO”). Id. at 11-12. Apple argues its efforts at

the PTO also demonstrate that the case in this Court was close. Id. at 12. Accordingly, Apple

urges the Court to reduce the implied royalty rate, because it has successfully implemented a

non-infringing FaceTime feature and it is currently working on a design-around for the VPN On

Demand feature. Id. at 3–5, 13.

       Both parties agree the Court should first consider the jury’s implied royalty rate.

08/15/13 Hr’g Tr. at 7:11–17. VirnetX requests the Court to treble the jury’s implied royalty rate

based on changed circumstances between the original hypothetical negotiation in 2009 and the

hypothetical negotiation that would occur post-judgment in 2013. Because the Court is using the

implied royalty rate as a starting point for determining the ongoing royalty rate, “the Court

focuses on any new evidence that was not before the jury.” Mondis Tech., Ltd. v. Chimei Innolux

Corp., 822 F. Supp. 2d 639, 647 (E.D. Tex. 2011).

       VirnetX’s primary argument for increasing the rate involves its licenses for the patents-

in-suit with other companies. While VirnetX concedes its license with Siemens was the only

license not considered by the jury, VirnetX argues that all of its licenses would have been

weighed differently at a negotiation post-judgment.        Docket No. 10 at 4–6.        Additionally,



                                                  5
Case 6:13-cv-00211-LED
     Case 5:17-cv-00551-LHK
                        Document
                            Document
                                 53 Filed
                                      285-11
                                          03/06/14
                                               Filed Page
                                                     10/18/18
                                                          6 of 10
                                                               Page
                                                                  PageID
                                                                    6 of 10
                                                                         #: 2989



VirnetX alleges these licenses, including its new license with Siemens, demonstrates its

continued success in licensing its patents and companies’ willingness to license its patented

technology. Id. While the jury has considered most of these licenses, VirnetX’s licensing efforts

up to 2009 were not nearly as successful as its efforts up to 2013. See Mondis, 822 F. Supp. 2d

at 648 (finding an improvement in licensing success warranted “an increase [in the royalty rate]

from the jury’s determination”). Accordingly, VirnetX’s increased commercial success supports

increasing the implied royalty rate.

         The only other major circumstance that has changed—aside from willfulness which the

Court will address next—is Apple’s non-infringing alternatives. Apple argues the royalty rate

should be decreased to account for Apple’s FaceTime design around. Docket No. 18 at 3.

However, the cost of implementing a non-infringing alternative instead of licensing the patents-

in-suit was presented to the jury. At trial, Apple’s corporate representative, Mr. Gates, stated

that it would cost Apple only $3.6 million to route all its FaceTime calls via relay servers, which

VirnetX admits is non-infringing. Apple I, 11/2/12 a.m. Tr. 68:3–17. Mr. Gates further stated

that it would be “a very simple change to make to route all the traffic through the relay,” noting it

would only take about two weeks to implement the changes. Id. at 71:20–21; Id. at 109:19–

110:16. Thus, while the jury already considered some of this evidence, it did not hear the whole

story.

         When VirnetX sought a permanent injunction post-trial, Apple dramatically reversed

course, estimating it would cost at least



Apple I, Docket No. 653, Ex. 2 at 2; id. Ex. 3 at 3; see Apple I, Docket No. 732 at 41. Apple also

argued it required



                                                 6
Case 6:13-cv-00211-LED
     Case 5:17-cv-00551-LHK
                        Document
                            Document
                                 53 Filed
                                      285-11
                                          03/06/14
                                               Filed Page
                                                     10/18/18
                                                          7 of 10
                                                               Page
                                                                  PageID
                                                                    7 of 10
                                                                         #: 2990




                                                Apple I, Docket No. 653 at 3, 5.           Apple’s

miscalculations were even more apparent at the August 2013 ongoing royalty hearing, when

Apple stated it paid              to route FaceTime calls though relay servers for just

and it had yet to implement a non-infringing VPN On Demand feature. 08/15/13 Hr’g Tr. at

48:25–49:4; id. at 49:12–22 (“And again, Apple is working toward its VPN On Demand design-

around this fall.”). While Apple has taken steps to mitigate its infringement, Apple grossly

misrepresented its ability to implement a non-infringing alternative to the jury.         The huge

disparity between Apple’s position at trial and Apple’s position post-judgment also warrants

increasing the implied royalty rate.

       In light of the changed circumstances, the reasonable royalty rate should be increased by

25% to 0.65%. However, Apple’s ongoing willful infringement must also be considered. See

Internet Machines LLC v. Alienware Corp., No. 6:10-cv-23, 2013 U.S. Dist. LEXIS 115723, at

*64–67 (E.D. Tex. June 19, 2013); Soverain v. J.C. Penney, 899 F. Supp. 2d 574, 589 (E.D. Tex.

2012). As an initial matter, Apple argues VirnetX impermissibly presumed Apple was a willful

infringer. Docket No. 18 at 5. However, “[f]ollowing a jury verdict and entry of judgment of

infringement and no invalidity, a defendant’s continued infringement will be willful absent very

unusual circumstances.” Affinity Labs. Of Tex., LLC v. BMW N. Am., LLC, 783 F. Supp. 2d 891,

899 (E.D. Tex. 2011). As there are no such circumstances present, the Court must determine

how much the implied royalty rate should be enhanced to account for Apple’s ongoing willful

infringement.

       The Read factors provide guidance in determining whether and how much damages

should be enhanced in light of Apple’s ongoing willful infringement. These factors include: (1) 



                                                 7
Case 6:13-cv-00211-LED
     Case 5:17-cv-00551-LHK
                        Document
                            Document
                                 53 Filed
                                      285-11
                                          03/06/14
                                               Filed Page
                                                     10/18/18
                                                          8 of 10
                                                               Page
                                                                  PageID
                                                                    8 of 10
                                                                         #: 2991



whether the infringer deliberately copied the ideas or design of another; (2) whether the

infringer, when he knew of the other’s patent protection, investigated the scope of the patent and

formed a good-faith belief that it was invalid or that it was not infringed; (3) the infringer’s

behavior as a party to the litigation; (4) the infringer’s size and financial condition; (5) the

closeness of the case; (6) the duration of the infringer’s misconduct; (7) any remedial action

taken by the infringer; (8) the infringer’s motivation for harm; and (9) whether the infringer

attempted to conceal its misconduct. Read Corp. v. Portec, Inc., 970 F.2d 816, 827 (Fed. Cir.

1992).

         Both parties agree factor one, eight, and nine are neutral. Docket No. 10 at 9, 11; Docket

No. 18 at 11. Factors three and six are also neutral as there was no evidence Apple engaged in

any litigation misconduct and it is unclear how long Apple will continue to willfully infringe.

See Apple I, Docket No. 732 at 44 (declining to award attorney’s fees because Apple did not

appear to act in bad faith). The remaining four factors support enhancing the implied royalty

rate.

         Apple concedes factor four supports slightly enhancing the implied royalty rate in light of

Apple’s size and finances. Docket No. 18 at 12. Additionally, factors two and five strongly

favor enhancement. While Apple contends it is not a willful infringer because it has a good faith

belief that the patents-in-suit are invalid and that it does not infringe, the jury’s verdict and this

Court’s judgment do not support Apple’s belief. See Soverain, 899 F. Supp. 2d at 589 (finding a

Defendant could no longer assert a good faith belief of non-infringement or invalidity after the

jury’s verdict); see also Affinity Labs., 783 F. Supp. 2d at 902 (rejecting Defendants’ argument

that its continued infringement post-judgment was not willful because the asserted claims of the

patents-in-suit were rejected in a pending reexamination). Finally, factor seven also slightly



                                                  8
Case 6:13-cv-00211-LED
     Case 5:17-cv-00551-LHK
                        Document
                            Document
                                 53 Filed
                                      285-11
                                          03/06/14
                                               Filed Page
                                                     10/18/18
                                                          9 of 10
                                                               Page
                                                                  PageID
                                                                    9 of 10
                                                                         #: 2992



favors enhancement. While Apple has taken steps to implement non-infringing alternatives,

Apple has not ceased all infringement. Considering four factors favor enhancing the implied

royalty rate, the ongoing royalty rate is increased 50% to 0.98%.

Products

       VirnetX also asks the Court to apply the ongoing royalty to all Apple devices running

iOS 3.0 or later and Apple Mac computers running Apple’s Mountain Lion OS or later, including

unadjudicated products, that incorporate FaceTime and VPN On Demand. Id. at 14. VirnetX

argues that the accused FaceTime and VPN ON Demand features remain unchanged in all Apple

products, therefore the Court should apply the ongoing royalty to all of Apple’s products that

incorporate the infringing functionalities. Apple did not contest VirnetX’s characterization of

the features. See Docket Nos. 18, 23. Accordingly, the Court sees no reason not to include

unadjudicated products that incorporate any of the FaceTime or VPN On Demand features found

to infringe at trial in the ongoing royalty base. Cf. Fractus, S.A. v. Samsung Elecs. Co., No.

6:09-cv-203, 2013 U.S. Dist. LEXIS 37275, at *15–16 (E.D. Tex. Mar. 15, 2013) (not including

unadjudicated models in the ongoing royalty base where it was unclear whether the models were

colorably different from the adjudicated models, and the potential number of products was

unknown and could have increased after more discovery). However, to ensure the ongoing

royalty is not overly broad, the royalty shall only apply to adjudicated products and products not

colorably different from those adjudicated at trial, including but not limited to the iPhone 5, iPod

Touch 5th Generation, iPad 4th Generation, and the iPad Mini.

                                         CONCLUSION

       Accordingly, for the foregoing reasons, VirnetX’s Motion to Set an Ongoing Royalty

Rate is GRANTED IN PART and DENIED IN PART. Apple shall pay VirnetX an ongoing



                                                 9
Case 6:13-cv-00211-LED
     Case 5:17-cv-00551-LHK
                        Document
                            Document
                                 53 Filed
                                      285-11
                                          03/06/14
                                               Filed Page
                                                     10/18/18
                                                          10 ofPage
                                                                10 PageID
                                                                    10 of 10
                                                                          #: 2993



royalty of 0.98% on adjudicated products and products not colorably different from those

adjudicated at trial that incorporate any of the FaceTime or VPN On Demand features found to

infringe at trial. The Clerk is directed to close Cause No. 6:13-cv-211.

       So ORDERED and SIGNED this 25th day of February, 2014.




                              __________________________________
                              LEONARD DAVIS
                              UNITED STATES DISTRICT JUDGE




                                                10
